DETAILED ACTION
The following is a Notice of Allowability in response to the Examiner’s Amendment per telephonic interview with Hisashi Watanabe (Reg. No. 37,465) on 21 March 2022.  Claims 1-4 have been amended.  Claims 1-4 are pending in this application and allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hisashi Watanabe (Reg. No. 37,465).

The application has been amended as follows: 

Claims
1.  (Currently Amended)  A method for analytics in heating, ventilation, and air conditioning (HVAC), the method comprising: 

transmitting measurements from the measuring to a processor;  
analyzing, by the processor, the operation of the air-handling unit by: 
optimizing a heuristic model of air handling in the HVAC system based on   a combination of two or more of the fan speed, pressure, power input, or flow;  and 
determining, based on the optimized heuristic model, a diversity from a fan flow set point and a fan designed maximum flow; and 

controlling the HVAC system based on settings of the air handling in the HVAC system determined based on the diversity.
 
2.  (Currently Amended)  The method according to claim 1, further comprising presenting, on a display, an indication of a mismatch of a fan with a space of based on the diversity. 
 
3.  (Currently Amended)  The method according to claim 1, wherein the heuristic model comprises a physics-based model, and wherein the optimizing comprises of iteratively solving with neighbor searching or local minimization of the physics-based model. 
the optimizing of comprises classifying with the heuristic model based on the measurements.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Numerous U.S. Patent Publications; e.g. U.S. Patent Publication No. 2012/0072181 A1 discloses a computer based method and apparatus for simulating and optimizing design of an HVAC (heating, ventilation, air conditioning system) in a building; U.S. Patent Publication No. 2013/0268125 A1 discloses intelligently controlled environment-conditioning systems that continuously adapt to changing environments and refine computational models by acquiring information from users; and U.S. Patent Publication No. 2018/0356775 A1 discloses a method of physical-model based building automation using in-situ regression to optimize control systems.

However, none of the prior art of record, alone or in combination, expressly or fairly suggest optimizing a heuristic model to determine settings of air handling in a heating, ventilation and air conditioning system (HVAC) system by determining a diversity from a fan flow set point and a fan designed maximum flow; and controlling the HVAC system based on the determined settings. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to heating, ventilating and air conditioning (HVAC) systems.

U.S. Patent Publication No. 2014/0067132 A1 discloses HVAC controllers that include a regression model to help reduce energy consumption.

U.S. Patent Publication No. 2014/0245762 A1 discloses a high-efficiency HVAC system and method of operation, for use in a house or building, having a plurality of components.

U.S. Patent Publication No. 2016/0258644 A1 discloses a method of controlling an operation of an air-conditioning system generating airflow in a conditioned environment.

U.S. Patent Publication No. 2017/0329357 A1 discloses a system including a detection interface that detects signals from which house data and environmental data for at least one house can be collected.




	WIPO Publication No. 2020/154636 A1 discloses a monitoring system includes an HVAC system that is configured to generate and provide conditioned air to a property and that is configured to generate HVAC system data that reflects an attribute of the HVAC system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117